1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MANUEL ANTONIO GONZALEZ,                       )   Case No.: 1:15-cv-01098 DAD EPG (PC)
                                                    )
12                  Plaintiff,                      )   NOTICE AND ORDER THAT INMATE MANUEL
                                                    )   ANTONIO GONZALEZ, T42888, IS NO LONGER
13          v.                                      )   NEEDED AS A WITNESS IN THESE
                                                    )   PROCEEDINGS, AND THE WRIT OF HABEAS
14   J. RAZO, et al.,
                                                    )   CORPUS AD TESTIFICANDUM IS
15                  Defendants.                     )   DISCHARGED
                                                    )
16                                                  )

17
18          Inmate MANUEL ANTONIO GONZALEZ, T42888, is no longer needed by the Court as a
19   witness in these proceedings. Accordingly, the writ of habeas corpus ad testificandum as to this inmate
20   is HEREBY DISCHARGED.
21
22
     IT IS SO ORDERED.
23
24      Dated:     January 24, 2019                          /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
25
26
27
28
